281 F.2d 799
Mario Mercado RIERA et al., Defendants, Appellants,v.Margarita Mercado RIERA, Plaintiff, Appellee.
No. 5699.
United States Court of Appeals First Circuit.
Aug. 17, 1960.

Pedro M. Porrata and Charles R. Cuprill, Ponce, P.R., on statement on appeal under Rule 39(a) and on motion for reconsideration, for appellants.
Raul Matos, Ponce, P.R., on motion to dismiss or affirm under Rule 39(b), for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
This is an appeal from an order of the Supreme Court of Puerto Rico dated September 9, 1959, issuing a writ under the amendment of the Judiciary Act of Puerto Rico affected by Law No. 115 of June 26, 1958, 4 L.P.R.A. 35 et seq., to review a part, but not all, of a judgment of the Superior Court of Puerto Rico, Ponce Division.


2
The appellants' complaint seems to be that the Supreme Court of Puerto Rico in issuing its partial writ of review declined to consider the propriety of an award of fees to counsel for the plaintiff-appellee.  The appellants also undertake to raise questions asserted to be of a federal nature with respect to the validity of the Puerto Rican statute cited above authorizing resort to the Supreme Court of Puerto Rico in certain situations not by appeal by only by petition for review or certiorari.


3
On July 7, 1960, we granted a motion by the appellee under our Rule 39(b), 28 U.S.C., to dismiss the appeal.  It seemed clear to us then, and it seems equally clear to us now, that the order of the Supreme Court of Puerto Rico, which we were asked to review was not a 'final decision' of that Court and so was not within the jurisdiction conferred upon this court by Title 28 U.S.C. 1293 for the simple reason that the order did not terminate the litigation but was only a step in that direction.


4
The appellants' motion for reconsideration will be denied.